DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species II in the reply filed on 9/29/2020 is acknowledged.
Claims 1-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected speices, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/200.


Claim Objections
Claims 24-38 are objected to because of the following informalities:  
The claims recite “A method…” and should recite “The method…”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The Supreme Circuit decision in Bilski v. Kappos, 561 U.S. 593 (2010) provides guidelines for determining subject matter eligibility under 35 U.S.C. 101.  A factor weighing for or against eligibility is the presence or lack of a recitation of a machine or 

Claim Rejections - 35 USC § 112
112 2nd Statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 23, the claim recites, “possible refrigerant compressors and drive motors are determined from a compressor data memory, in which compressor data for respectively possible refrigerant compressors are stored” which renders the claim indefinite for a 

Claims 24-38 are rejected based on their dependency to claim 23. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN101655085A) in view of Hollenbeck (US 2014/0265984) and Wang (US 2005/0115255).

Regarding claim 23, Zhao teaches a method for initialising a refrigerant compressor unit (110, Fig. 1, see paragraph [0028]), including 
a refrigerant compressor (111, Fig. 1, see paragraph [0030]), 
an electrical drive motor for the refrigerant compressor (see paragraph [0004]) and 
a compressor controller (112, see paragraph [0028]), 
a motor data memory (134, see paragraph [0031]), in which motor data (see paragraph [0034]) for possible drive motors are stored, for the purpose of initialization.
Zhao does not teach:
a compressor controller that determines the voltage and speed of the drive motor on the basis of sets of configuration parameters loaded into this compressor controller and controls the drive motor accordingly, and
compressor configuration parameters and motor configuration parameters are generated by an initialising system using the compressor data of the determined refrigerant compressor and using the motor data of the determined drive motor and are loaded into the compressor controller for the purpose of operating the drive motor.  
Hollenbeck teahces a controller which determines the target speed and voltage of an electric motor in order to operate the motor (Hollenbeck, paragraphs [0022] and [0024]). It 
Zhao as modified does not teach:
compressor configuration parameters and motor configuration parameters are generated by an initialising system using the compressor data of the determined refrigerant compressor and using the motor data of the determined drive motor and are loaded into the compressor controller for the purpose of operating the drive motor.  
Wang teaches a controller which regulates parameters such as motor speed and refrigerant compressor activation and/or capacity (Wang, paragraph [0003]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date, to provide Zhao as modified with a controller which features compressor and motor configuration parameters, as taught by Wang, in order provide greater control by utilizing both compressor and motor parameters for operation. 
Through the combination of references, Zhao as modified teaches compressor configuration parameters and motor configuration parameters are generated by an initialising system using the compressor data of the determined refrigerant compressor and using the motor data of the determined drive motor and are loaded into the compressor controller for the purpose of operating the drive motor, as the intended use of purposely using the configuration parameters to operate the drive motor can be met through the intended use of Zhao as modified. 

Regarding claim 24, Zhao as modified teaches the method according to claim 23, wherein a list of compressors is generated from the stored compressor data and displayed on the display unit (Zhao, see paragraph [0064]).  

Regarding claim 25, Zhao as modified teaches the method according to claim 24, wherein one of the refrigerant compressors in the compressor list is determined using the input unit (Zhao, see paragraph [0064]).   

Regarding claim 26, Zhao as modified teaches the method according to claim 23, wherein the compressor configuration parameters that belong to the determined refrigerant compressor are generated using the compressor data (Zhao, see paragraphs [0062] and [0064]).    

Regarding claim 27, Zhao as modified teaches the method according to claim 26, wherein the compressor configuration parameters are loaded into the compressor controller after confirmation thereof using the input unit (Zhao, paragraph [0059]). 

Claims 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Hollenbeck and Wang, further in view of Lockhart (US 2015/0177109).

Regarding claim 33, Zhao as modified teaches the method according to claim 23, but does not teach a list of refrigerants is generated from refrigerant data stored in a refrigerant data memory and is displayed on the display unit. Lockhart teaches a HVAC system (Lockhart, Title) 

Regarding claim 34, Zhao as modified teaches the method according to claim 33, wherein a refrigerant from the refrigerant list is determined using the input unit (Lockhart, paragraph [0076]).  

Regarding claim 35, Zhao as modified teaches the method according to claim 23, wherein the refrigerant configuration parameters that belong to the determined refrigerant are compiled using the refrigerant data (Lockhart, paragraph [0064]).  

Regarding claim 36, Zhao as modified teaches the method according to claim 35, wherein selection parameters are extracted from the refrigerant configuration parameters and displayed on the display unit (Lockhart, paragraph [0064] and [0070]).  
 
Regarding claim 37, Zhao as modified teaches the method according to claim 36, wherein the displayed selection parameters are determined using the input unit (Lockhart, paragraph [0076]).    

Regarding claim 38, Zhao as modified teaches the method according to claim 35, wherein the refrigerant configuration parameters, in particular together with the marked selection parameters, are loaded into the compressor controller after a confirmation thereof using the input unit (met through the combination as paragraph [0064] at least of Lockhart notes storing refrigerant parameters in a memory).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763